MEMORANDUM **
Manuel Padilla Medel, a native and citizen of Mexico, petitions pro se for review of Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8 U.S.C. 1252. We review de novo questions of law, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition for review.
Petitioner was ordered deported in 1994 based on a state drug conviction. Petitioner admits that in 1995 he returned to Mexico but reentered the United States shortly thereafter. In the current case, the IJ found petitioner removable for being an alien present in the United States without being admitted or paroled, 8 U.S.C. § 1182(a)(6)(A)(i). The BIA correctly dismissed petitioner’s appeal because, even if his 1994 deportation order could be vacated based on the expungement of the underlying state drug conviction, petitioner was properly ordered removed for his subsequent unlawful reentry into the United States. See Hernandez-Almanza v. United States, 547 F.2d 100, 102 (9th Cir.1976).
We lack jurisdiction to consider petitioner’s contention that he maintained his status as a legal permanent resident despite being deported because petitioner failed to raise this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.